United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2483
                                    ___________

Eirtis McKay,                            *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Missouri.
                                         *
James D. Purkett,                        *      [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                          Submitted: May 31, 2001
                              Filed: June 11, 2001
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Missouri inmate Eirtis McKay pleaded guilty to first degree assault and armed
criminal action, and the Missouri courts denied his motion for postconviction relief.
See McKay v. State, 963 S.W.2d 391 (Mo. Ct. App. 1998). McKay then timely sought
habeas relief under 28 U.S.C. § 2254, asserting three claims of error by the state
postconviction trial court. More than a year later, after the one-year federal habeas
statute of limitations had run, see 28 U.S.C § 2244(d), McKay filed an amended
petition for habeas relief, asserting three claims of ineffective assistance of counsel
occurring prior to his guilty plea and at sentencing. Respondent moved to dismiss the
amended petition as untimely.
        The district court1 dismissed McKay’s original claims of state court error as
uncognizable and dismissed his amended claims as untimely. McKay appeals the
dismissal of his amended claims. Those claims are untimely unless they relate back to
the filing date of the original claims under Rule 15(c)(2) of the Federal Rules of Civil
Procedure. An amended pleading relates back if the claims asserted “arose out of the
same conduct, transaction, or occurrence” as the original claims. United States v.
Craycraft, 167 F.3d 451, 457 (8th Cir. 1999). Here, the original claims challenged the
conduct by the trial court in the state postconviction proceedings, whereas the amended
complaint challenged the conduct of McKay’s counsel prior to his conviction and
sentence. The district court did not abuse its discretion in ruling that McKay’s
amended claims do not relate back to his original claims of state court error. See Shea
v. Eienstein, 208 F.3d 712, 720 (8th Cir. 2000) (standard of review), cert. denied, 121
S. Ct. 172 (2000).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE LAWRENCE O. DAVIS, United States Magistrate Judge
for the Eastern District of Missouri, to whom the case was referred for final disposition
by consent of the parties pursuant to 28 U.S.C. § 636(c).
                                           -2-